Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2005

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3976




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Jones" (2005). 2005 Decisions. Paper 1172.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1172


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   Case No: 04-3976

                           UNITED STATES OF AMERICA

                                            v.

                                     JOHN JONES
                                          a/k/a
                                      Johnny Jones
                                          a/k/a
                                       John Taylor

                                        John Jones,
                                            Appellant

                                  -------------------------
                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            District Court No. 03-cr-00097-1
                     District Judge: The Honorable Alan N. Bloch
                                  -------------------------

                          Submitted Pursuant to LAR 34.1(a)
                                    May 6, 2005

          Before: McKEE, SMITH, and VAN ANTWERPEN, Circuit Judges

                                 (Filed: May 17, 2005)
                               _____________________

                              OPINION OF THE COURT
                               _____________________

SMITH, Circuit Judge.

      John Jones challenges the revocation of his supervised release for failing to abide
by the condition that he report to the probation office within 72 hours of his release from

incarceration. The District Court had jurisdiction pursuant to 18 U.S.C. § 3231 and 18

U.S.C. § 3583(e). This Court has jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. §

1291. We will affirm the judgment of the District Court.

Facts

        Jones was sentenced by the District Court to eighteen months’ imprisonment for

bank fraud. He had been held in a county jail pending trial and sentencing, and by the

time Jones was presented at the federal prison, his eighteen-month sentence had run. As a

result, he was released from federal prison three days after his arrival, rather than after the

eighteen months he was sentenced to serve.

        Jones was told by the federal prison officials that he was presented to them from

local custody by mistake. At his revocation hearing, Jones claimed he took this to mean

that his entire federal sentence was a mistake, abrogating the conditions of his supervised

release, and therefore he did not report to the probation office. Jones also contended that

his untreated mental illness added to his confusion, and that the death of the mother of his

child and the hospitalization of two of his sisters rendered him “emotionally

overwhelmed.”

        The transcript of the colloquy between the District Court and Jones indicates that

the District Court discredited Jones’s excuses. The District Court noted that Jones’s

sentence, which included the reporting condition of supervised release, was not a mistake,



                                              2
and that the transcript of the sentencing indicated that Jones was told of the requirement.

The District Court further noted that upon his release Jones was informed by prison

officials that he had to report to the probation office the following day. A letter to this

effect from the Unit Manager of the United States Penitentiary in Lewisburg,

Pennsylvania to the Chief of the United States Probation Office for the Western District

of Pennsylvania appears in the Appendix.

       The District Court found that Jones had violated the reporting condition of his

supervised release, and sentenced Jones to twelve months of incarceration, recommending

that he receive drug, alcohol, and mental health treatment while incarcerated. The

District Court also imposed substance abuse and mental health treatment as a condition of

his supervised release.

Analysis

       We review the District Court’s revocation decision for abuse of discretion,

Government of the Virgin Islands v. Martinez, 239 F.3d 293, 297 (3d Cir. 2001), and its

findings of fact in support of that decision for clear error. United States v. Blackston, 940

F.2d 877, 892 (3d Cir. 1991).

       On appeal, Jones argues that the District Court erred by equating Jones’s

admission that he did not report to the probation office with a violation of the reporting

condition of his supervised release. Though styled as a sufficiency-of-the-evidence

question, Jones’s contention essentially is that a violation of supervised release on which



                                              3
a revocation is based must be willful on the part of the probationer. Because of Jones’s

mental illness and low IQ, and given the mistake which led Jones to be presented to the

federal prison when in fact the entirety of his sentence had been served in county jail,

Jones’s argument continues, it was “plainly unreasonable” for the District Court to find

Jones had knowingly violated a condition of his supervised release.

       A court “may revoke a term of supervised release, and require the defendant to

serve in prison all or part” of the statutorily-authorized supervised release period if the

court “finds by a preponderance of the evidence that the defendant violated a condition of

supervised release... .” 18 U.S.C. § 3583(e)(3). This lower standard of proof than is

needed to support a criminal conviction is augmented by the absence of other procedural

protections in revocation proceedings, making it “far more hazardous for a releasee to

wait until a condition has been enforced in order to test its validity.” United States v. Loy,

237 F.3d 251, 260 (3d Cir. 2001). Further, by its terms, § 3583(e)(3) does not include a

scienter requirement. See id. at 265 (“[R]elease can be revoked for reasons that have

nothing to do with the ‘fault’ of the offender, but instead are more related to protection of

the public.”). However, if the fundamental fairness required by due process is implicated,

such as where an impecunious probationer makes a good faith attempt to pay a fine, yet is

unsuccessful, the Supreme Court has held revocation of probation is improper. Bearden

v. Georgia, 461 U.S. 660, 672-73 (1982); see United States v. Rife, 835 F.2d 154, 156

(7th Cir. 1987) (suggesting that extreme circumstances of duress which result in a



                                              4
violation of a condition of supervised release could make revocation improper).

       Jones’s admission that he did not report to the probation office within 72 hours of

his release alone may have been sufficient evidence for the District Court to revoke

Jones’s supervised release, i.e., whether the violation of the reporting condition was

willful or the product of confusion exacerbated by mental illness may not matter. We

need not dwell on the willfulness of the violation, however, because the District Court

was entitled to disbelieve Jones’s contention that he did not know he had to report to the

probation office. Jones’s criminal record calls his credibility into question – his

underlying offense was bank fraud; among his many prior convictions are two for forgery,

one for theft by deception, and two for retail thefts; and he had repeatedly violated the

terms of earlier periods of probation by committing additional criminal offenses.

       Rather, the District Court was permitted to rely on the letter from the federal prison

official stating that Jones had been told to report to the probation office on the day

following his release, and also on the hearsay evidence to that effect related to the District

Court by the probation officer. See F ED. R. E VID. 1101(d)(3) (Federal Rules of Evidence

inapplicable to revocation proceedings); United States v. McCallum, 677 F.2d 1024, 1026

(4th Cir. 1982) (noting that a court may consider hearsay and documentary evidence that

would not be allowed in a criminal trial).

       Moreover, based on Jones’s admission that he is in need of mental health and drug

abuse treatment, and the probation officer’s inability to corroborate Jones’s fitful



                                              5
averments that he was participating in such treatment while at large, it was within the

District Court’s discretion to revoke Jones’s supervised release in order to protect society

from recidivistic behavior and to assure Jones receives the treatment he needs. See

United States v. Knights, 534 U.S. 112, 119 (2001) (“The State has a dual concern with a

probationer. On the one hand is the hope that he will successfully complete probation and

be integrated back into the community. On the other is the concern, quite justified, that

he will be more likely to engage in criminal conduct than an ordinary member of the

community.”). As the District Court observed, “[A]t least in prison [Jones] can get some

treatment for any mental health problems he might have. Outside, he won’t have any.”

Conclusion

       On the record before us, we find neither that the District Court committed clear

error in finding that Jones violated the reporting condition of his supervised release nor

that the District Court abused its discretion in revoking Jones’s supervised release for a

period of twelve months for the violation. Therefore, we will affirm the judgment of the

District Court.




                                             6